           Case 1:17-cv-02989-AT Document 699 Filed 01/16/20 Page 1 of 25




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

    DONNA CURLING, ET AL.,
    Plaintiffs,
                                                Civil Action No. 1:17-CV-2989-AT
    v.

    BRAD RAFFENSPERGER, ET AL.,
    Defendants.

         COALITION PLAINTIFFS’ STATUS REPORT REGARDING BMD
         IMPLEMENTATION AND RESPONSE TO STATE DEFENDANTS’
              REQUEST TO DESTROY DRE SYSTEM RECORDS

          Pursuant to this Court’s order by docket entry only dated January 15, 2020,

Coalition Plaintiffs 1 respectfully submit this status report and further response to

the State Defendants’ Request for Status Conference.

I.        Implementation of BMDs and Compliance with the Court’s August 15,
          2019 Order

          In their Response to Defendants’ request for a status conference (Doc. 692),

Curling Plaintiffs presented a good overview of the substantial voting-system-

implementation risks, which are escalating daily. Coalition Plaintiffs have

repeatedly expressed concerns to Defendants about the impact on voters’



1
 The “Coalition Plaintiffs” are Plaintiffs Coalition for Good Governance, Laura
Digges, William Digges III, Megan Missett, and Ricardo Davis.
        Case 1:17-cv-02989-AT Document 699 Filed 01/16/20 Page 2 of 25




constitutional rights of a failed voting system implementation stemming from an

unrealistic rollout schedule, as described in the First Supplemental Complaint

(Doc. 628, ¶¶ 187–99). Convincing new evidence continues to indicate that the

March 2020 elections and two state legislative vacancy elections for 12 counties 2

cannot be conducted without depriving Georgia voters of their ability to freely

exercise their right to vote unless an effective backup hand-marked paper-ballot

default plan is utilized in the vast majority of counties.

      On August 15, 2019, this Court ordered the State Defendants to develop a

“default back-up plan” for the use of hand-marked paper ballots that “addresses the

contingency that the new BMD system enacted by the State Legislature may not be

completely rolled out and ready for operation…” at the time of the March 2020

elections. (Doc. 579, at 148.) A hand-marked paper-ballot election pilot was

ordered and successfully completed in Cobb County “to assist in the development

of the contingency plan.” (Doc. 570, at 148 (emphasis added).) Coalition Plaintiffs

have repeatedly requested information about the Court-ordered contingency default

plan through interrogatories and by email. (Exhibit 1 (email thread).) The

Defendants failed to provide substantive responses to the interrogatories, have


2
 State House District 171’s special election includes 3 counties with election date
of January 28, 2020. State Senate District 13 includes 9 counties with a special
election date of February 4, 2020.

                                           2
        Case 1:17-cv-02989-AT Document 699 Filed 01/16/20 Page 3 of 25




referred counsel to the Proposed Election Board Rules, and have deflected

questions concerning the contingency plan. (E.g., Exhibit 2 (interrogatory

response); see also Doc. 684-1.)

       During the December 6, 2019, Status Conference, in response to the Court’s

inquiry about a “fallback plan” in the event of a troubled implementation,

Defendants referenced their traditional “back up plans” using provisional ballots

when polling place emergencies occur. (Exhibit 3 (transcript), at 60:12-61:12,

66:1-69:4.) Defendants apparently have not complied with the Court’s directive to

develop a pre-March primary contingency plan capable of being triggered in the

event of BMD-implementation difficulties, but instead have proposed rules for a

post-implementation polling-place “back up plan” for localized isolated emergency

situations such as power outages or polling-place machine malfunctions. (Doc.

684-1 at 83, ¶ 2(d); id. at 85, ¶ 11(a). )

       A sample of relevant evidence of the imminent need to utilize hand-marked

paper ballots in upcoming elections is summarized below:

       A.     Significantly Delayed Equipment Deliveries

       Apparently only half of Georgia’s 159 counties have received (partial)

equipment deliveries or have equipment scheduled for delivery. The other 80

counties do not know when to expect delivery, despite the fact that mail ballots


                                             3
        Case 1:17-cv-02989-AT Document 699 Filed 01/16/20 Page 4 of 25




must be prepared by February 4. While Defendant Secretary publicly asserts that

deployment of the BMD system is “ahead of schedule,” that is patently false.

(Exhibit 4; see also Doc. 357-5, attached for convenience, (describing State

Defendants’ proposed phases of expected equipment and EMS software delivery).)

      For one thing, delivery of the Phase 1 equipment (essential training,

programming and testing equipment for all counties) is running weeks later than

the plan detailed in the contract. (Exhibit 5 (Dominion’s implementation

schedule).)3 Dominion’s Response to the RFI noted its commitment to fully deliver

equipment by mid-January.4 Mid-January completion of delivery is consistent with

the Secretary of State’s communication to counties made on an October 10, 2019,

conference call, stating that all equipment should be in all counties by mid-

January. By January 10, the Secretary of State’s office was communicating that

one half of the counties were either delivered or scheduled. (Exhibit 6, ¶ 5 (Marks

Decl.).) The attached compilation of public records and excerpted press reports


3
 Exhibit 5 is an excerpt of Dominion contract, which is available at
https://sos.ga.gov/securevoting/ (last visited Jan. 15, 2020).
4
  Id. (“The Dominion plan is to deliver fully by the end of 2019 or no later than
January 15, 2020 so the State, the counties, and the poll workers all have adequate
time to install, train and establish the support model for the statewide election in
March.”) (Dominion Response Document 12-6, at 1).



                                          4
        Case 1:17-cv-02989-AT Document 699 Filed 01/16/20 Page 5 of 25




shows county officials’ anxiety about implementation and demonstrates the

conflicting, changing information local officials are receiving from the State. (Id.

¶ 9)

       More importantly, the critical central county server installed with Election

Management System (“EMS”) software, which is required for running any type of

Dominion voting system election (hand-marked-ballot or BMD) and which was

due in all counties between November 6 and December 31, has not been received

by any county (with the possible exception of counties already voting). The State

has given counties no clear understanding of when the required EMS software will

be available. As of January 7, there was no anticipated date, and later, on

January 10, the State’s expectation of delivery of EMS by February 1 was

communicated. Secretary of State staff further acknowledged on a call that EMS

and related county level training and testing is “very technical.” (Ex. 6, ¶ 4.) The

EMS software should have been readily available in August, given that it is simply

certified Dominion EMS software version 5.5-A, installed on an off-the-shelf Dell

computer, and is the gating requirement for a county’s voting system

implementation and operation. None of a county’s voting systems, including

optical scanners and tabulators for hand-marked paper ballots or BMD barcode




                                          5
          Case 1:17-cv-02989-AT Document 699 Filed 01/16/20 Page 6 of 25




ballots, can be programmed, used for training, tested or deployed until the EMS

system is delivered, debugged, tested and staff trained on its use (not an easy task).

         Approximately 80,000 computerized components must be integrated,

programmed, tested, and installed in polling places after the EMS server and

software are delivered to the counties. Even if EMS delivery happens immediately,

the schedule for BMD equipment delivery, acceptance testing, programming,

Logic and Accuracy Testing, training and deployment of 80,000 components

would still be far behind the already “tight schedule,”5 creating a high risk of

failure with no meaningful ability to recover. Fulton County expects more than

3,000 BMDs (6,000+ pieces of equipment) which have not been delivered. (Ex.

2.) 6

         Athens-Clarke County Board of Elections expressed considerable concern in

its meeting Tuesday, January 7, 2020, about the fact that there is no schedule for

delivery of its voting equipment. (Exhibit 7, ¶ 14 (Supp. Decl. Dufort).)

Additionally, Athens-Clarke does not know how many of its traditional polling



5
    Hearing Tr. Vol. 1 (7/26/2019), Doc. 570, at 52 (Beaver testimony).
6
  See also WABE interview with Rick Barron, Jan. 9, 2020, available at
https://www.wabe.org/episode/closer-look-fulton-elections-director-talks-2020-
voting-city-councilmember-farokhi-responds-to-tensions-between-us-and-iran/
(timestamp 16:35).

                                           6
        Case 1:17-cv-02989-AT Document 699 Filed 01/16/20 Page 7 of 25




places can support the required number of machines because electrical inspections

have not been completed. (Id. ¶ 11.) These issues are likely to be common to all

counties.

      B.     Failure to Promulgate Essential Administrative Rules

      Two special legislative vacancy elections are currently being conducted

using BMDs in twelve counties, and statewide preparations are underway for the

March 24, 2020, election. The State is required by O.C.G.A. § 21-2-31 to

promulgate election rules that will govern these elections and the March 24

primary using a new voting system. But the eventual effective date and final

content of the presently proposed rules, for which the State Election Board is only

now accepting public comment, are currently unclear.7

      State Defendants’ failure to provide for timely mandatory election rules

means that state and county election officials are unprepared to properly administer

fair and reasonably uniform first quarter 2020 BMD elections. For example, poll

worker training for the new procedures and equipment is awaiting the adoption of


7
 Numerous substantive comments on the Proposed Rules have been submitted
such as those proposed by Brennan Center and Common Cause
(https://www.brennancenter.org/our-work/research-reports/brennan-center-
submits-comment-georgia-state-board-elections-proposed) and the Democratic
Party of Georgia (https://brambleman.com/georgia-democrats-response-to-state-
election-boards-proposed-rules/) (last visited Jan. 15, 2020).


                                         7
          Case 1:17-cv-02989-AT Document 699 Filed 01/16/20 Page 8 of 25




new Election Rules because training requires the printing of pollworker manuals

incorporating new rules, according to Fulton County Election Director Richard

Barron.8 Critical rules for testing the complex BMD-integrated equipment will not

be in force or enforceable for some time, nor will cybersecurity rules or physical

security rules. Scores of pages of administrative rules specifically related to DREs

were required to conduct DRE-based elections. Analogous, essential rules for

BMD-based elections are not yet in place for first quarter 2020 election activities,

putting the uniform administration, equal treatment of voters, and integrity of the

elections at risk. The State Election Board failed to meet to discuss BMD election

rules until December 17, 2019. 9 The State Board will consider revisions to draft

rules based on public comments that will be submitted through at least January 22,

2020. See Doc. 684-1 at 2. Once approved, there is a 20 day period for potential

challenges before the rules are effective. These circumstances portend chaos.




8
 See also WABE interview with Rick Barron, Jan. 9, 2020, available at
https://www.wabe.org/episode/closer-look-fulton-elections-director-talks-2020-
voting-city-councilmember-farokhi-responds-to-tensions-between-us-and-iran/
(timestamp 19:50).
9
    The State Election Board met only three times during 2019.

                                          8
        Case 1:17-cv-02989-AT Document 699 Filed 01/16/20 Page 9 of 25




      C.     Ballot Secrecy Violations Are Unresolved

      Large, vote-revealing screens make it impossible to conduct legal first

quarter 2020 Elections using the Dominion ICX ballot-marking device. An

effective ballot secrecy protection solution is required to permit voters to preserve

ballot secrecy. This secrecy violation is described in both the Coalition Plaintiffs’

Reply Brief filed in support of a preliminary injunction (Doc. 680, at 11) and in the

Help America Vote Act Complaint that Coalition for Good Governance filed on

December 30, 2019, pursuant to O.C.G.A. § 21-2-50.2 and Election Rule 590-8-2-

.01. (Ex. 6, ¶ 6.) A recent picture published in the Atlanta Journal Constitution

(taken in the Cartersville, Bartow County, precinct) illustrates this pervasive voter-

privacy problem. (Id.. ¶ 7.)

      D.     Special Legislative Elections In Process

      Two special elections covering twelve counties (HD 171 and SD 13 elections)

are already underway and demonstrate the State’s extreme lack of preparedness for

a first quarter conversion to Georgia’s Dominion Voting System. State Defendants

previously told this Court that the chance of such elections occurring during the first

quarter was remote and inaccurately asserted that vacancies occurring before

December 2, 2019, would not result in special vacancy elections prior to the

March 24, 2020, primary. (Doc. 616, at 7.) Now 135,000 voters are forced to vote in


                                          9
       Case 1:17-cv-02989-AT Document 699 Filed 01/16/20 Page 10 of 25




these two special elections without benefit of required pre-election testing or formal

Election Code Rules that control the conduct of BMD elections.

      The twelve counties conducting these special vacancy elections have

experienced a variety of problems that have impacted election preparation,

equipment testing, and early voting. Such problems include late equipment

deliveries, missed deadlines for conducting mandated Logic and Accuracy Testing,

inadequately trained workers, and inadequate public notice of pre-election testing.

The nine counties in Senate District 13 were informed on January 2 that a special

election would occur on February 4, with early voting to begin on January 13,

requiring completed equipment testing by January 10, although some did not

receive equipment until the week of January 6th and had no prior pollworker

training.

      The BMD system cannot be properly operated or tested by county election

officials (nor can proper oversight be conducted by board of elections members) in

the absence of an EMS system that has yet to be delivered.

      E.     Failure to Determine What Constitutes A Vote

      State Defendants have failed to satisfy their federal and state statutory duties

to define how BMD votes are to be officially counted. The paper ballot card

produced by the BMD includes both an encrypted barcode containing the voter’s


                                         10
       Case 1:17-cv-02989-AT Document 699 Filed 01/16/20 Page 11 of 25




selections and a text list of those selections, making essential a rule concerning

which of the ballot markings is the official vote. As experts have repeatedly

explained, the information contained in the barcode can differ from the text

because of configuration errors or malicious attacks. Federal and state laws alike

recognize the important requirement to define “what constitutes a vote” in each

new voting system and mandate such a determination prior to the conduct of the

election: “It shall be the duty of the State Election Board: To promulgate rules and

regulations to define uniform and nondiscriminatory standards concerning what

constitutes a vote and what will be counted as a vote for each category of voting

system used in this state.” O.C.G.A. § 21-2-31(7); see also 52 U.S.C.

§ 21081(a)(6).

      The State Defendants have failed to fulfill this statutory duty, which is

necessary given the vague and conflicting requirements of Georgia’s BMD statutes

with respect to which markings are the official votes that must be counted. (Doc.

628 ¶ 52-55.) This determination must be made prior to counting BMD-barcoded

ballots, but special elections involving 135,000 voters are already underway and

the question is not even scheduled to be addressed before voting begins in the

March 2020 presidential primary.




                                          11
          Case 1:17-cv-02989-AT Document 699 Filed 01/16/20 Page 12 of 25




      F.       Insufficient Voting Stations Available

      Defendant Secretary of State’s office has acknowledged that, because of

BMD demands on electricity and space in polling places, “some counties will not

be able to meet the minimum” number of BMDs required to be deployed by

HB316, which is 1 BMD per 250 registered voters. (Ex. 6, ¶ 8.) The State Election

Board has responded to the capacity constraints created by the large footprint and

energy demands of the BMD system by proposing an Election Rule, (Proposed

Rule 183-1-13-.01; Doc. 684, at 104), that attempts to circumvent the new

statutory minimum voting machine availability protections, with the absurd result

that a single BMD in most polling places would satisfy the proposed Rule.

      Such arbitrary and capricious allocation of voting machines circumvents

statutory minimum requirements and foreseeably will result in unfair,

disenfranchising, discriminatory, and chaotic polling place administration. With

new machines, new software, and inadequate pollworker training, the voting

process will already entail longer-than-normal voting times, which were already

unacceptable in some jurisdictions. A dearth of equipment can only exacerbate the

effects of these mounting, turnout-suppressing problems—all to the detriment of

voters.




                                         12
       Case 1:17-cv-02989-AT Document 699 Filed 01/16/20 Page 13 of 25




      G.     Summary

      The State must be ordered to conduct the upcoming elections using the

default of hand-marked paper-ballots, something this Court previously ordered the

State to prepare to do. The State must also determine whether those hand-marked

paper ballots can realistically be counted at scale by the yet-to-be installed

Dominion software, scanners, and tabulators for all first quarter Elections. Unless

action is taken now, the State risks jeopardizing the fundamental voting rights of

every Georgia voter who participates in the presidential primary. Failsafe measures

can still be adopted to ensure a fair election in the March primary, but only if

immediate simplifying actions are taken to correct and streamline the current

complex (and transparently failing) course of implementation.

II.   Preservation of Election Equipment

      The Curling Plaintiffs have explained why preservation of the GEMS/DRE

equipment and related electronic records that the State Defendants seek to destroy

is essential to resolving Plaintiffs’ remaining claims and why the GEMS/DRE

evidence bears on this Court’s determination as to whether the State’s new, BMD-

based voting system will sufficiently protect voters’ rights and the reliability of

election results. (Doc. 692, at 12-17.) Coalition Plaintiffs join in the Curling

Plaintiffs’ explanations.


                                          13
       Case 1:17-cv-02989-AT Document 699 Filed 01/16/20 Page 14 of 25




      Coalition Plaintiffs agree that past infection of the DRE voting system and

election infrastructure has created a realistic risk of transferring malware to the

new BMD voting system, which may have already occurred. Dominion’s own

contract states, “Dominion will work with the State to develop the appropriate

workflow to import the candidate/contest information directly from the State of

Georgia’s current Election Information Management System and create the

absentee ballot, BMD ballot, and sample ballot from the same imported file.”

(Doc. 619-8, at 64 (emphasis added).)

      Several other important points also require the attention of the Court and are

addressed next.

      A. Federal and State Laws Require Continued Preservation

      First, even if preservation of the GEMS/DRE equipment were not required

by this Court’s orders (which it is), it would still be required by federal and state

law. Federal and state laws require the preservation of all election records for 22

months (federal) and 24 months (state). See 52 U.S.C. § 20701; O.C.G.A. § 21-2-

52; O.C.G.A. § 21-2-73.

      These laws protect the vast majority of electronic records covered by the

Defendants’ request for authorization to destroy GEMS/DRE equipment, which

would necessarily result in the destruction of the hard drives (the internal memory)


                                          14
       Case 1:17-cv-02989-AT Document 699 Filed 01/16/20 Page 15 of 25




on the machines. Those hard drives contain crucial election records that will

become unavailable once the equipment is destroyed. Thus, destruction or disposal

of the GEMS/DRE equipment containing electronic records, including memory

cards and servers, will violate both this Court’s existing preservation orders and

federal and state laws. Coalition Plaintiffs have no objection to destruction of items

of DRE system equipment that have no ability to store or transmit electronic

records. State Defendants’ motion for authorization to immediately dispose of all

DRE machines and attendant equipment ignores both the continuing need for these

records in this litigation and the Defendants’ (and counties’) obligations to comply

with election-record-retention statutes.

      Coalition Plaintiffs have repeatedly reminded Defendants of their statutory

obligations to retain these electronic election records regardless of any additional

obligations imposed by the Court. It is therefore especially concerning that,

according to numerous public records obtained by Coalition Plaintiffs, Defendant

Secretary has instructed all county superintendents to release their servers, DREs,

and memory cards to a recycler over whom the counties have no control. Such

instruction violates the requirement of local election office preservation required

by federal and state law. In addition to a blatant violation of records retention

mandates, even if the recycler were to preserve the records, the State effectively


                                           15
       Case 1:17-cv-02989-AT Document 699 Filed 01/16/20 Page 16 of 25




puts many recent public election records out of reach of the press and the public.

Millions of election records are maintained in electronic format only, and officials

access DREs, memory cards, GEMS databases, and GEMS servers to obtain

needed electronic records. Storing the records in warehouses hours away from the

local official makes ongoing records access nearly impossible and unaffordable for

a public records request related to prior elections.

      B.     The FBI Drive Contains Evidence of Actual Hacking; Further
             Forensic Review of DRE System Components Is Required

      Second, as Coalition Plaintiffs and their expert explain in more detail in their

separate submission under seal, it is absolutely critical that the GEMS/DRE

electronic records and related documents be preserved to enable a full forensic

analysis of the security of Georgia’s new, BMD-based voting system, and to

permit the State to develop mitigation and prophylactic measures where possible.

      It is critical that the Defendants preserve the disputed electronic records

contained on the voting equipment so that Coalition Plaintiffs can evaluate the

security of Georgia’s new voting systems. As cybersecurity experts have

explained, if attackers could have infiltrated components of the old GEMS/DRE

system, “[s]uch access would provide the attacker a foothold from which to attack

the new EMSes, BMDs, scanners, and pollbooks.” (Doc. 692-3, ¶ 3.) The




                                          16
       Case 1:17-cv-02989-AT Document 699 Filed 01/16/20 Page 17 of 25




vulnerability is greatly exacerbated because, as Plaintiffs have made clear, the

BMD system results cannot be audited as a mitigation to cybersecurity risks.

      Cybersecurity expert Logan Lamb has found evidence that components of

Georgia’s old voting infrastructure were actually infiltrated. (Exhibit 10 (Decl.

Lab).). Through his preliminary forensic analysis of the KSU server, Lamb has

found evidence that an unknown number of attackers illegally gained access to the

server. At least one attacker gained access using an exploit called “shellshock,”

which CES left unpatched for months after the bug was the subject of significant

media attention and dire warnings from the Department of Homeland Security. (Id.

¶¶ 13-14.) Evidence on the server shows that the attacker illegally infiltrated the

server, edited files, and deleted almost all records of their activities. (Id. ¶¶ 13-20.)

So it is not mere speculation that Georgia’s old systems were compromised. There

is strong evidence they were compromised using a known unauthorized hacking

tool. The “shellshock” attack would have given the unknown attacker “almost total

control of the server including abilities to modify files, delete data, and install

malware.” (Id. ¶ 20.)

      This compromised KSU server is of special concern because of its close

connection to the rest of Georgia’s voting infrastructure. The server stored the

software and configuration files of the type routinely loaded onto the DRE


                                           17
       Case 1:17-cv-02989-AT Document 699 Filed 01/16/20 Page 18 of 25




machines. (Id. ¶¶ 25-27.) It stored databases of voter registration data that was used

in electronic pollbooks. (Id. ¶ 28.) The server was used to “distribute GEMs

databases, software, and other files that could be used to spread malware.” (Doc.

692-3, ¶ 4.) This KSU server was one of the prime footholds from which it was

possible to launch attacks on Georgia’s computer networks, IT infrastructure, and

voting machines. Evidence exists that demonstrates this server was hacked.

Because this compromised server is inextricably connected to Georgia’s voting

systems past and present, it is “unreasonable to assume that the new BMD election

system and supporting infrastructure is not already potentially compromised or

exposed to malware.” (Ex. 10, ¶ 30.)

      Determining the scope of damage from the breach will be difficult. The

“shellshock” attacker appears to have hidden evidence of their activities. Mr. Lamb

found that website access logs “which would be critical for forensic work only go

back to November 10, 2016, two days after the 2016 election.” (Ex. 10, ¶ 11.) The

most relevant logs from before and during the election were all inexplicably

deleted. Because of limitations of the server image, forensic analysis of other

DRE/GEMS system components is essential “to properly assess the current and

future threat to the BMD system.” (Id. ¶ 31.) This is a key reason why the

Defendants must preserve the old GEMS/DRE electronic records until the


                                         18
       Case 1:17-cv-02989-AT Document 699 Filed 01/16/20 Page 19 of 25




Plaintiffs are able to utilize their forensic experts to determine the extent of the

damage done by previous attacks, the potential sources of the attack that are

subject to recurrence, and the extent to which attackers should be understood to

have access to and control over the new BMD system as a result of the

compromise of the former DRE system components.

      C.     Other DRE Equipment Also Must Be Preserved

      Third, Coalition Plaintiffs have long stated their intent to undertake a

forensic analysis of targeted samples of specific DREs, memory cards and other

electronic records, focused particularly on anomalies in reported election results in

several recent elections. Examples of such anomalies include the pervasive and

statistically unlikely results of reported high undervote rates in the 2018 Lieutenant

Governor’s contest, including in heavily African American precincts, (Doc. 419-1,

at 24-28), and anomalous DRE machine results in the Clarke County Winterville

Train Depot, (Id. ¶¶ 24-29.) Coalition Plaintiffs have identified races, counties and

precincts for which the electronic records are desired. Further, in June 2018,

Coalition Plaintiffs provided Defendants with a list of attributes of machines for

which preservation of unaltered electronic records would be required. 10


 The list included (1) all DREs from polling places in which the difference is
10


greater than 3 between voter applications and the total number of ballots cast
according to the machine tapes; (2) all DREs in a polling place for which ballots

                                           19
       Case 1:17-cv-02989-AT Document 699 Filed 01/16/20 Page 20 of 25




Preservation of all such equipment and documents is specifically required by this

Court’s November 22, 2019 Order. (Doc. 668, at 3). In addition, Coalition

Plaintiffs specifically requested, in a June 27, 2018, email to the State Defendants,

that all DREs that evidenced voting anomalies and related memory cards be

preserved. (Exhibit 8 (Ichter email).)

      D.     Either The State Possesses Materials Or Spoliation Has Occurred

      Fourth, State Defendants’ assertion that the State “does not possess,” “[f]or

each piece of equipment at issue, the precinct and election during which it was last

used” (Doc. 689, at 3) either is false or discloses a violation of the above-cited

federal and state laws by the Secretary of State that suggests spoliation. The

“Recap Sheets” used by counties to track the usage of individual DRE machines

are routinely provided to the Secretary of State and on their face say, “WHITE

sheet to Secretary of State.” (Exhibit 9 (examples of recap sheets).) At a minimum,

the Secretary of State should possess these documents.



cast per machine tape differs from the total ballots voted in that polling place as
reported in GEMS; (3) all DREs in a polling place for which total electronic ballots
case on election day, according to the machine tapes, differs from the Clarity report
published on the Secretary of State’s website; (4) all DRE machines in polling
places where there is a difference between the quantity of voted ballots for each
ballot combination and the quantity of each ballot combination in the electronic
pollbook assigned for actual voters; (5) the counties’ GEMS servers; and (6)
memory cards for all DREs.

                                          20
       Case 1:17-cv-02989-AT Document 699 Filed 01/16/20 Page 21 of 25




      E.     Other Evidence Of Spoliation Exists

      Finally, Coalition Plaintiffs fear destruction of DRE equipment is already

occurring. In October of 2019, the Secretary of State’s office informed counties

that, if they kept the DRE machines, “you will have to destroy them and pay for

that on your own”; whereas “[the SOC is] willing to take the equipment and

destroy it for free.” (Ex. 6, ¶ 5) This communication appears to be totally

inconsistent with the assurance of preservation that the State Defendants gave this

Court when they said,

             As the BMDs are deployed, DREs and the existing GEMS
             components will be removed from counties and preserved
             by the state because most counties do not have the space
             to store both DREs and BMDs. The existing DREs and
             GEMS components will be stored by a state vendor …

(Doc. 616-1, ¶ 12 (Harvey Decl.).)

      On January 10, 2010, Mr. Harvey blamed the Court’s preservation order for

the delay in new equipment delivery, communicating to election officials that the

State, “Lost 3-4 weeks at the beginning when Judge said they have to keep all old

equipment, not just some.” (Ex. 6, ¶ 5) This suggests that some destruction may

have already occurred. At a minimum, after representing to the Court that they

would preserve DRE components, the State’s plan apparently was to destroy the

DREs rather than to preserve them as required.


                                         21
       Case 1:17-cv-02989-AT Document 699 Filed 01/16/20 Page 22 of 25




       The significance of the DRE evidence cannot be overstated. As Logan

Lamb’s expert declaration indicates, troubling evidence has been identified that

suggests the necessity and continued relevance of forensic analysis of the old

system for purposes of determining the security of the new system.

III.   Conclusion

       Counsel for Coalition Plaintiffs will be prepared to answer questions and to

address these matters further at the Status Conference.




                                         22
     Case 1:17-cv-02989-AT Document 699 Filed 01/16/20 Page 23 of 25




     Respectfully submitted this 16th day of January, 2020.

/s/ Bruce P. Brown                       /s/ Robert A. McGuire, III
Bruce P. Brown                           Robert A. McGuire, III
Georgia Bar No. 064460                   Admitted Pro Hac Vice
BRUCE P. BROWN LAW LLC                    (ECF No. 125)
1123 Zonolite Rd. NE                     ROBERT MCGUIRE LAW FIRM
Suite 6                                  113 Cherry St. #86685
Atlanta, Georgia 30306                   Seattle, Washington 98104-2205
(404) 881-0700                           (253) 267-8530
                 Counsel for Coalition for Good Governance
/s/ Cary Ichter
Cary Ichter
Georgia Bar No. 382515
ICHTER DAVIS LLC
3340 Peachtree Road NE
Suite 1530
Atlanta, Georgia 30326
(404) 869-7600

                Counsel for William Digges III, Laura Digges,
                      Ricardo Davis & Megan Missett

/s/ John Powers
Ezra Rosenberg
John Powers
David Brody
Lawyers’ Committee for Civil Rights
Under Law
1500 K St. NW, Suite 900
Washington, DC 20005
(202) 662-8300
                        Counsel for Coalition Plaintiffs




                                      23
       Case 1:17-cv-02989-AT Document 699 Filed 01/16/20 Page 24 of 25




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                            Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER, ET AL.,
Defendants.

                     CERTIFICATE OF COMPLIANCE
      Pursuant to LR 7.1(D), I hereby certify that the foregoing document has been

prepared in accordance with the font type and margin requirements of LR 5.1, using

font type of Times New Roman and a point size of 14.

                                            /s/ Robert A. McGuire, III
                                            Robert A. McGuire, III




                                       24
       Case 1:17-cv-02989-AT Document 699 Filed 01/16/20 Page 25 of 25




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

 DONNA CURLING, ET AL.,
 Plaintiffs,
                                               Civil Action No. 1:17-CV-2989-AT
 v.

 BRAD RAFFENSPERGER , ET AL.,
 Defendants.

                          CERTIFICATE OF SERVICE

      I hereby certify that on January 16, 2020, a copy of the foregoing was

electronically filed with the Clerk of Court using the CM/ECF system, which will

automatically send notification of such filing to all attorneys of record.

                                               /s/ Cary Ichter
                                               Cary Ichter




                                          25
